Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,979,399. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner could not find any written description support in the specification of the present application and any figures support for the claim limitations of “separating, by the first unified gateway, the data set into a first portion having a first security requirement, and a second portion having a second security requirement, the second security requirement higher than the first security requirement;”. Necessary correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al hereafter Moore (US pat. App. Pub. 20140283030) and in view of Rogers et al hereafter Rogers (US pat. App. Pub. 20200137121).    
5.	As per claim 1, Moore discloses a method, comprising: detecting, by a first unified gateway, a target data transceiver from among a plurality of data transceivers is unavailable to receive a data set from the first unified gateway, the first unified gateway interposed between the plurality of data transceivers forming one or more communication networks; separating, by the first unified gateway, the data set into a first portion having a first security requirement, and a second portion having a second security requirement, the second security requirement higher than the first security requirement; updating, by the first unified gateway, the first portion and the second portion with an indicator to indicate that the first portion and the second portion are related (paragraphs: 8, 3-15, 33-34, 44, 55-56; wherein it emphasizes a gateway is located between plurality of nodes in a network and some node is not able to get connected if that node comprises with any malicious activities. The received data that will be transferred to the next node is separated by first portion and second portion wherein first and second portion have different security measures and second security measure has more features than first security measures. The first and second portion of data are related); transmitting, by the first unified gateway, the first portion to a first data transceiver from among the plurality of data transceivers having a security metric that meets the first security requirement; and transmitting, by the first unified gateway, the second portion to a second data transceiver from among the plurality of data transceivers having a security metric that meets the second security requirement (paragraphs: 45-48, 50-54, wherein it elaborates the gateway transfers the first portion of the data to certain node which meets with the security measures of the first set of data and transfers second set of data to the another node which meets with the second set of security measures). Although, Moore discusses about first and second portion of the data is related. He does not specifically mention indicate that the first portion and the second portion are related. However, in the same field of endeavor, Rogers discloses indicate that the first portion and the second portion are related (paragraphs: 61, and 62, claims 1, and 8).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Rogers’s teachings of indicate that the first portion and the second portion are related with the teachings of Moore, for the purpose of effectively protecting the portion of the data set from any unauthorized intruders.  
6.	As per claim 2, Moore discloses the method comprising: receiving, by a second unified gateway, the first portion from the first data transceiver and the second portion from the second data transceiver; and utilizing, by the second unified gateway, the indicator to combine the first portion and the second portion to reconstruct the data set (paragraphs: 14, 45).
7.	As per claim 3, Moore discloses the method comprising: prior to separating the data set, determining, by the first unified gateway that the data set can be separated into the first portion and the second portion (paragraphs:33, 36).
8.	As per claim 4, Moore discloses the method comprising: waiting, by the first unified gateway, for the target data transceiver to become available, when the first unified gateway determines that the data set cannot be separated into the first portion and the second portion (paragraphs: 46, 50).
9.	As per claim 5, Moore discloses the method, wherein updating, by the first unified gateway, the first portion and the second portion comprises: adding, by the first unified gateway, metadata to the first portion and the second portion to indicate that the first portion and the second portion are related (paragraphs: 41, 54).
10.	As per claim 6, Moore discloses the method comprising: receiving, by a second unified gateway, the first portion from the first data transceiver, before receiving the second portion; upon receipt of the first portion, utilizing, by the second unified gateway the metadata to determine that the data set is incomplete; and caching, by the second unified gateway, the first portion of the data set (paragraphs: 16, 35, 49).
11.	As per claim 7, Moore discloses the method comprising: receiving, by the second unified gateway, the second portion from the second data transceiver, after receiving the first portion; utilizing, by the second unified gateway, metadata of the second portion to identify the cached first portion; and reconstructing, by the second unified gateway, the data set using the cached first portion and the received second portion (paragraphs: 40, 47, 63).
12.	As per claims 8, and 15 Moore discloses a non-transitory machine-readable medium, and a unified gateway having stored thereon instructions comprising machine executable code, which when executed by a machine causes the machine to: detect, by a unified gateway that a target data transceiver from among a plurality of data transceivers is unavailable to receive a data set from the unified gateway, the unified gateway interposed between the plurality of data transceivers forming one or more communication networks; determine, by the unified gateway that the data set can be partitioned into a first portion with a first security requirement and a second portion with a second security requirement, the second security requirement higher than the first security requirement; separate, by the unified gateway, the data set into the first portion and the second portion; add, by the unified gateway, metadata to the first portion and the second portion to indicate that the first portion and the second portion are related (paragraphs: 8, 3-15, 33-34, 44, 55-56); identify, by the unified gateway, a first data transceiver with a security metric that meets the first security requirement, and a second data transceiver with a security metric that meets the second security requirement; and transmit, by the unified gateway, the first portion to the first data transceiver and the second portion to the second data transceiver (paragraphs: 45-48, 50-54). Although, Moore discusses about first and second portion of the data is related. He does not specifically mention indicate that the first portion and the second portion are related. However, in the same field of endeavor, Rogers discloses indicate that the first portion and the second portion are related (paragraphs: 61, and 62, claims 1, and 8).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Rogers’s teachings of indicate that the first portion and the second portion are related with the teachings of Moore, for the purpose of effectively protecting the portion of the data set from any unauthorized intruders.  
13.	As per claim 9, Moore discloses the non-transitory machine-readable medium of claim 8, wherein the machine executable code further causes the machine to: receive, by a target device, the first portion from the first data transceiver and the second portion from the second data transceiver; and utilize, by the target device, the metadata to combine the first portion and the second portion to reconstruct the data set (paragraphs: 14, 45).
14.	As per claim 10, Moore discloses the non-transitory machine-readable medium of claim 8, wherein the machine executable code further causes the machine to: wait, by the unified gateway, for the target data transceiver to become available to transmit the data set, when the unified gateway determines that the data set cannot be separated into the first portion and the second portion (paragraphs:33, 36).
15.	As per claim 11, Moore discloses the non-transitory machine-readable medium of claim 8, wherein the machine executable code further causes the machine to: receive, by a target device, the first portion from the first data transceiver, before receiving the second portion; utilize, by the target device, the metadata to determine that the data set is incomplete; and cache, by the target device, the first portion of the data set (paragraphs: 16, 35, 49).
16.	As per claim 12, Moore discloses the non-transitory machine-readable medium of claim 11, wherein the machine executable code further causes the machine to: receive, by the target device, the second portion from the second data transceiver, after receiving the first portion; utilize, by the target device, metadata of the second portion to identify the cached first portion; and reconstruct, by the target device, the data set using the cached first portion and the received second portion (paragraphs: 40, 47, 63).
17.	As per claim 13, Moore discloses the non-transitory machine-readable medium of claim 11, wherein the machine executable code further causes the machine to: determine, by the unified gateway, a set of attributes for the data set to identify security requirement for transmitting the data set; and identify, by the unified gateway, a plurality of valid data paths from the unified gateway to a target device, each valid data path including at least one of the plurality of data transceivers; and determine, by the unified gateway, a security metric of each of the plurality of valid data paths and at least one of the plurality of data transceivers associated with each valid data path (paragraphs: 43, 59, 67).
18.	As per claim 14, Moore discloses the non-transitory machine-readable medium of claim 13, wherein the machine executable code further causes the machine to: select, by the unified gateway, a valid data path having the target data transceiver that meets the security requirement for transmitting the data set (paragraphs: 39, 58).
19.	As per claim 16, Moore discloses the unified gateway, wherein the receive port receives data using a first transmission protocol and the transmit port transmits data using a second transmission protocol (paragraphs: 11, 48). 
20.	As per claim 17, Moore discloses the unified gateway, wherein the machine executable code when executed further causes to: wait for the target data transceiver to become available to transmit the data set, when the data set cannot be separated into the first portion and the second portion (paragraphs:33, 36).
21.	As per claim 18, Moore discloses the unified gateway, wherein the machine executable code when executed further causes to: determine a set of attributes of the data set to identify security requirement for transmitting the data set; and identify a plurality of valid data paths from the unified gateway to a target device, each valid data path including at least one of the plurality of data transceivers (paragraphs: 32, 48).
22.	As per claim 19, Moore discloses the unified gateway, wherein the machine executable code when executed further causes to: determine a security metric of each of the plurality of valid data paths and at least one of the plurality of data transceivers associated with each valid data path; and select a valid data path with the target data transceiver that meets the security requirement for transmitting the data set (paragraphs: 34, 66).
23.	As per claim 20, Moore discloses the unified gateway, wherein a target device: receives the first portion from the first data transceiver, before receiving the second portion; utilizes metadata to determine that the data set is incomplete; and caches the first portion of the data set (paragraphs: 13, 42, 58).
Citation of References
24. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Banerjee et al (US pat. 9794289): discusses workload to be provided by one or more network resources may be identified. The workload may be analyzed to determine one or more attributes of the workload. Furthermore, a general policy may be identified based on the one or more attributes of the workload. One or more security policies may be applied to a network resource that provides the workload. The one or more security policies may satisfy one or more requirements of the general policy.  
Nandoori et al (US pat. App. Pub. 20190327112): elaborates that dynamically scaling instances of virtual private network (VPN) gateway in a cloud computing system are disclosed herein. In one embodiment, a method includes determining whether a number of packets processed by a first instance of the VPN gateway exceeds a preset threshold. In response to determining that the number of packets exceeds the preset threshold, a new security association (SA) corresponding to a portion of the VPN network traffic is created. Upon completion of creating the SA, a load balancing policy at a load balancer is modified to forward a portion of the network traffic to a second instance of the VPN gateway when an incoming packet contains a security parameter index (SPI) corresponding to the created SA in its EPS header.
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436